Rao, Judge:
This is an appeal for reappraisement of an importation of ceramic transfers, printed on duplex paper. The invoice lists 5,012 sheets of design No. 430 H and 5,038 sheets of design No. 430 J. This merchandise was entered at. 3 Holland florins per sheet, plus 8 per centum, and was appraised at 3 Holland florins per sheet, plus 8 per centum, plus a charge of £ 1,200 for certain extra lithographic costs for the total number of sheets imported, packed.
It appears from the record that the original invoice tended to confuse the examiner, in that it showed the home market value in both florins and sterling, and did not clearly indicate that the item listed as “extra lithographic costs” was included in the unit value. After a *429satisfactory explanation of these matters was made to the appraiser, it was agreed between the parties that the foreign value of the involved merchandise is 1.61 Holland florins per sheet for both items 430 H and 430 J, plus 8 per centum, plus a total of 12,675.06 Holland florins for lithography costs, packed, and that there is no export value, as the ultimate consignee is the exclusive importer of this merchandise.
Upon the agreed facts, I find that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise at bar, and that such value is 1.61 Holland florins per sheet for both items 430 H and 430 J, plus 8 per centum, plus a total charge of 12,675.06 Holland florins for lithography costs, packed.
Judgment will be entered accordingly.